UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8226


EUGENE ERNST JACKSON,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-02778-WMN; 1:01-cr-00464-WMN)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Ernst Jackson, Appellant Pro Se. Michael Joseph Leotta,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eugene    Ernst    Jackson        appeals   the   district      court’s

order denying his motion for Writ of Audita Querela pursuant to

the All Writs Act, 28 U.S.C. § 1651 (2006).                     We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                   Jackson v. United

States,     Nos.       1:09-cv-02778-WMN;         1:01-cr-00464-WMN          (D.   Md.

Oct. 28,    2009).       We    dispense    with    oral     argument    because    the

facts   and    legal     contentions      are    adequately     presented     in   the

materials     before     the    court   and      argument    would     not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2